UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6083 Name of Registrant: Vanguard Ohio Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.3%) Ohio (98.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 3/7/12 LOC 1,400 1,400 Akron OH GO 5.250% 12/1/12 (Prere.) 1,215 1,261 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.100% 3/1/12 LOC 2,600 2,600 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.130% 3/1/12 LOC 800 800 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.280% 3/7/12 (12) 9,315 9,315 Avon OH BAN 1.000% 7/3/12 5,500 5,511 Avon OH BAN 1.000% 7/19/12 3,280 3,287 Avon OH Local School District BAN 1.000% 12/13/12 1,675 1,681 Butler County OH BAN 0.500% 8/2/12 5,000 5,000 Butler County OH GO 4.750% 12/1/12 (Prere.) 4,000 4,177 Central OH Solid Waste Authority BAN 1.000% 6/13/12 2,500 2,503 Cincinnati OH City School District GO 5.000% 12/1/12 1,200 1,242 1 Cincinnati OH City School District GO TOB VRDO 0.160% 3/7/12 12,315 12,315 1 Cincinnati OH City School District GO TOB VRDO 0.170% 3/7/12 5,000 5,000 Cleveland OH Water BAN 1.000% 7/26/12 4,000 4,008 1 Cleveland OH Water Works Revenue TOB VRDO 0.160% 3/7/12 9,950 9,950 1 Cleveland OH Water Works Revenue TOB VRDO 0.220% 3/7/12 8,320 8,320 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.160% 3/7/12 LOC 2,500 2,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.150% 3/7/12 3,500 3,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 3/7/12 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 3/7/12 6,015 6,015 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.170% 3/7/12 LOC 2,750 2,750 Columbus OH City School District BAN 1.000% 11/30/12 1,325 1,331 Columbus OH GO 5.000% 11/15/12 (Prere.) 1,300 1,343 1 Columbus OH GO TOB VRDO 0.160% 3/7/12 4,360 4,360 Columbus OH GO VRDO 0.130% 3/7/12 4,450 4,450 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 LOC 5,440 5,440 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 LOC 3,100 3,100 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 LOC 12,665 12,665 1 Columbus OH Sewer Revenue TOB VRDO 0.150% 3/7/12 4,965 4,965 Columbus OH Sewer Revenue VRDO 0.130% 3/7/12 5,065 5,065 Columbus Ohio TAN 2.000% 11/29/12 5,000 5,065 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.160% 3/7/12 LOC 4,795 4,795 Cuyahoga County OH Housing Revenue VRDO 0.140% 3/7/12 LOC 6,935 6,935 Cuyahoga Falls OH BAN 1.000% 12/6/12 2,000 2,007 Deerfield Township OH BAN 1.250% 11/1/12 2,000 2,007 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.140% 3/7/12 LOC 15,110 15,110 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.170% 3/7/12 8,740 8,740 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.120% 3/7/12 7,400 7,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 3/7/12 6,900 6,900 Green OH BAN 1.000% 6/29/12 5,000 5,007 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.170% 3/7/12 LOC 3,360 3,360 Hamilton County OH Healthcare Revenue (Life Enriching Communities) VRDO 0.170% 3/7/12 LOC 2,650 2,650 Hamilton County OH Sewer System Revenue 5.000% 12/1/12 1,800 1,865 Hamilton OH BAN 1.250% 10/4/12 2,400 2,409 Kent OH BAN 1.000% 10/10/12 1,725 1,729 Lake County OH BAN 1.500% 6/28/12 2,000 2,004 1 Lakewood OH City School District GO TOB VRDO 0.180% 3/7/12 (4) 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.160% 3/7/12 25,825 25,825 Lorain County OH BAN 1.500% 3/16/12 3,800 3,801 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.170% 3/7/12 (4) 10,200 10,200 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 3/7/12 (4) 10,000 10,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 3/7/12 (4) 3,000 3,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.160% 3/7/12 LOC 1,750 1,750 Lucas County OH BAN 1.000% 7/19/12 2,500 2,504 Mason OH City School District BAN 2.000% 1/31/13 3,000 3,045 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.260% 3/7/12 3,365 3,365 Miamisburg OH City School District BAN 1.500% 7/19/12 3,000 3,011 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.170% 3/7/12 3,300 3,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.180% 3/7/12 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.180% 3/7/12 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 3/7/12 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.120% 3/7/12 12,000 12,000 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.160% 3/7/12 7,500 7,500 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.220% 3/7/12 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.140% 3/7/12 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.100% 3/7/12 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.130% 3/7/12 LOC 13,650 13,650 Ohio Common Schools GO VRDO 0.110% 3/7/12 1,720 1,720 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 5,000 5,001 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 10,000 10,000 Ohio GO 4.700% 4/1/12 (Prere.) 2,220 2,228 Ohio GO 5.000% 6/15/12 (ETM) 3,000 3,042 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/12 4,000 4,079 1 Ohio Higher Education GO TOB VRDO 0.150% 3/7/12 11,320 11,320 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.160% 5/1/12 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.100% 3/1/12 LOC 6,000 6,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.160% 3/1/12 LOC 6,250 6,250 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 4.000% 1/1/13 2,000 2,061 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 3/7/12 2,200 2,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.090% 3/1/12 1,400 1,400 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.170% 3/7/12 LOC 2,985 2,985 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.120% 3/7/12 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.150% 3/7/12 LOC 4,440 4,440 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 3/1/12 2,425 2,425 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 3/1/12 11,235 11,235 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 3/7/12 4,845 4,845 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 3/7/12 4,995 4,995 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.260% 3/7/12 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.190% 3/7/12 1,765 1,765 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 3/7/12 9,040 9,040 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 3/7/12 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 3/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 3/7/12 5,300 5,300 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.150% 3/7/12 11,530 11,530 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.150% 3/7/12 13,000 13,000 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/12 2,570 2,619 Ohio State University General Receipts Revenue CP 0.170% 5/1/12 8,200 8,200 Ohio State University General Receipts Revenue CP 0.170% 5/4/12 11,045 11,045 Ohio State University General Receipts Revenue CP 0.110% 7/9/12 6,000 6,000 Ohio State University General Receipts Revenue VRDO 0.120% 3/7/12 2,810 2,810 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.140% 3/7/12 15,520 15,520 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.150% 3/1/12 LOC 18,550 18,550 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/12 (Prere.) 2,000 2,024 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/12 (Prere.) 5,535 5,605 1 Olentangy OH School District GO TOB VRDO 0.150% 3/7/12 LOC 4,850 4,850 Pickerington OH BAN 1.250% 1/30/13 2,600 2,621 South Euclid OH BAN 1.250% 9/26/12 2,500 2,511 Strongsville OH BAN 1.250% 10/25/12 2,530 2,545 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.)VRDO 0.150% 3/7/12 10,650 10,650 University of Cincinnati OH BAN 2.000% 12/13/12 6,900 6,991 University of Cincinnati Ohio General Receipts BAN 2.000% 5/11/12 4,000 4,012 Upper Arlington OH City School District TAN 1.000% 6/21/12 722 723 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.170% 3/7/12 LOC 3,430 3,430 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.170% 3/7/12 LOC 5,240 5,240 Puerto Rico (0.8%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/12 5,250 5,250 Total Tax-Exempt Municipal Bonds (Cost $642,795) Total Investments (99.3%) (Cost $642,795) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $205,015,000, representing 31.7% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
